DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Claim Objections 
Regarding:
Claim 1, line 2: it appears that the language “disposed inside or outside the robot” should be deleted.  
Claim 1, lines 7-8: it appears that the language “connected to the inside of the robot at” should be changed to -having-.  
Claim 1, line 9: it appears that the language “disposed inside the robot, and” should be deleted.  
Claim 6, line 2: it appears that the language “disposed inside or outside the robot” should be deleted.  
Claim 6, line 4: it appears that the language “disposed” should be changed to -positioned-.  
Claim 6, lines 9-10: it appears that the language “connected to the inside of the robot at” should be changed to -having-.  
Claim 6, line 11: it appears that the language “disposed inside the robot, and” should be deleted.  
Claim 8, line 3: it appears that the language “limit the” should be changed to -limit a-.  
Claim 11, line 2: it appears that the language “disposed inside or outside the robot” should be deleted.  
Claim 11, line 4: it appears that the language “disposed on one surface of the robot, and” should be deleted.  
Claim 11, lines 11-12: it appears that the language “connected to the inside of the robot at” should be changed to -having-.  
Claim 11, line 13: it appears that the language “disposed inside the robot, and provided” should be deleted.  
Claim 11, line 18: it appears that the language “toward the” should be changed to -towards a-.  
Claim 12, line 3: it appears that the language “limit the” should be changed to -limit a-.  
Claim 13, line 3: it appears that the language “to the” should be changed to -to a-.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant by the terms “sensing element” and “sensing part” (Claim 1, line 9).  A similar rejection applies to each of Claim 6 (line 11) and Claim 11 (line 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313)446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833